DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In a backlight module, comprising: a first light source, a first light guide plate, and an anti-peeping component; wherein the first light source is an edge-type light source of the first light guide plate; the first light guide plate is provided with a light emitting surface and a backlight surface that are opposite, wherein both the light emitting surface and the backlight surface are flat surfaces, and the anti-peeping component is on the light emitting surface of the first light guide plate; and the anti-peeping component comprises an anti-peeping layer comprising a plurality of anti-peeping structures, wherein the plurality of anti-peeping structures are arranged in multiple columns of an array, the anti-peeping structure is provided with a first surface proximal to the first light guide plate, a second surface distal from the first light guide plate, and two opposite third surfaces intersecting both the first surface and the second surface, an included angle between the third surface and the first surface being an obtuse angle, and the second surface being a free form surface prior art fails to show or suggest the backlight module further comprises: a second light source, a second light guide plate, and a dielectric layer; wherein the second light source is an edge-type light source of the 
In a method for manufacturing a backlight module, comprising: 6SANG 200358US01 16/967,438 manufacturing a first light source and a first light guide plate, wherein the first light guide plate is provided with a light emitting surface and a backlight surface that are opposite, both the light emitting surface and the backlight surface being flat surfaces; manufacturing an anti-peeping component, wherein the anti-peeping component comprises an anti-peeping layer comprising a plurality of anti-peeping structures, wherein the plurality of anti-peeping structures are arranged in a multiple columns of an array, the anti-peeping structure is provided with a first surface and a second surface that are opposite, and two opposite third surfaces intersecting both the first surface and the second surface, an included angle between the third surface and the first surface being an obtuse angle, and the second surface being a free-form surface; disposing the anti-peeping component on the light emitting surface of the first light guide plate, wherein the first surface of the anti-peeping structure is proximal to the first light guide plate, and the prior art fails to show or suggest manufacturing a second light source and a second light guide plate, wherein the second light guide plate is provided with a light emitting surface and a backlight surface that are opposite, the light emitting surface being a flat surface, and the backlight surface being a dot pattern surface; disposing the second light guide plate on a side, distal from the anti-peeping component, of the first light guide plate, wherein the light emitting surface of the second light guide plate is proximal to the first light guide plate, the backlight surface of the second light guide plate is distal from the first light guide plate, a dielectric layer is between the first light guide plate and the second light guide plate, and a refractive index of the dielectric layer is less than both the refractive index of the first light guide plate and a refractive index of the second light guide plate; and setting the second light source as an edge-type light source of the second light guide plate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAURA K TSO/Primary Examiner, Art Unit 2875